Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Glass et al 9789947.
The Glass invention discloses an improved aerostat system consisting of an aerostat, three or more load bearing main tether groups and a base station. The invention provides for an increased stable flight regime compared with current state-of-the-art aerostats. Means for securely docking the aerostat without auxiliary ground anchors are provided, and, in conjunction with a remote or automated controller, reduce or eliminate the need for a ground crew to perform launch and landing operations.
Referring to FIG. 1, each of the main tether groups terminates at a spatially distinct attachment point 104/108 on the aerostat 100 and lead-off point 102/106 on the base station 110. Each tether group may be independently actuated with a winch system or other actuator on the base station. The tether attachment points are defined as the location at which the main tethers interface with the envelope, or, if multi-line harnesses are used to attach the tethers to the aerostat, the mean location of the harness line attachments for each tether group. The mean tether attachment point is defined as the tension weighted average location of the individual tether attachment points. The tether attachment points are arranged such that there is substantial separation between attachment points in both the actuator ("winch") on the platform, with any number of intermediate tether routing steps in between. The mean lead-off position is defined as the tension-weighted average position of the multiple tether group lead-off positions.
Further, tether lengths may be adjusted, via their independent winches, such as to modify the pitch angle and resultant aerodynamic properties of the aerostat. This may be done for any reason, such as increasing pitch angle to prevent a loss of tether tension during downdrafts or reducing pitch angle to limit tether tension in high wind speeds.
  Referring to FIG. 3, an embodiment of the base station consists of a base and a rotating platform ("platform") 112 connected to the base by a slew bearing or other pivot mechanism. The pivot mechanism defines a pivot axis P about which the platform may rotate. The rotation of the platform about the pivot axis can be free or can be actuated in order to align the platform with a specified heading. Referring to FIG. 4, the platform 112 has one or more rails ("rail") 402 upon which the aerostat sits in the docked configuration. 
 By judiciously positioning the pivot axis location relative to the mean lead-off location, the tethers can impart acting moments on the platform that cause it to align in a particular direction. As seen in FIG. 3, the pivot axis P `location is substantially forward of the mean lead-off location, preferably in line or forward of the forward lead-off point(s) 102(a) and 102(b). This ensures that the mean tension force in the tethers imparts a moment on the platform which acts to align the horizontal component of the tether direction with the platform longitudinal direction, defined by a line extending from the mean lead off location to the pivot axis. 

Optionally, a controller is provided to remotely and/or autonomously activate the various actuators of the aerostat system in order to perform desired operations such as, but not limited to, launching, docking, altitude changes, pitch angle changes and base station heading changes. Means of monitoring the condition of the platform, tether and aerostat, as well as external factors such as weather and mission objectives, are provided and may be used by the controller to determine the appropriate course of action and appropriate control commands (paras. 23 and 59).
In addition, if the presence of a substantial downward vertical component of wind speed acts to reduce the incident angle-of-attack of the wind on a conventional aerostat, this would result in a downward component of drag force on the aerostat and subsequent rapid loss in altitude. In Glass, the reduction of angle-of-attack changes the lift and drag vector, but the lift vector still acts to maintain tether tension preventing a rapid loss in altitude and the subsequent tether snap back that causes damage. In extreme or prolonged down draft conditions, the pitch angle of the aerostat can be actively controlled through differential variation of the fore and aft tether group lengths to further limit the loss in altitude and blow down.
Referring to FIG. 2, if the side-to-side separation of the fore tether attachment points 104 (a) and 104 (b) (and similarly, aft tether attachments 108--see FIG. 1, not shown on FIG. 2) on the aerostat is substantially different from the side-to-side separation of the base station lead-off points 102 (a) and 102 (b) (and similarly, aft lead off points 106--see FIG. 1, not shown on FIG. 2) on the platform, the aerostat roll angle will change as the aerostat translates side to side. 
translating. 
  FIGS. 2(c) and 2(d) shows a larger separation on the platform than on the aerostat. With fixed tether lengths, aerostat translation to the side will tend to roll the aerostat so its vertical axis points inward, back toward the aerostat's initial position straight above the platform. The arrangement of tether attachment points and lead-off points can be arranged to produce the desired aerostat behavior. 
Referring to FIG. 3, the location of the platform 112 pivot axis P, combined with the separation of tether lead off points, create passive aligning moments that drive the aerostat 100 to passively align itself with the wind. 
 First, as is shown in FIG. 3(a), the location of the mean lead off point location behind the platform pivot axis creates an aligning moment when the longitudinal platform axis is not directed towards the aerostat location in a horizontal plane. Because the aerostat is always blown downwind in a horizontal plane, the presence of the aligning moment from the pivot axis location also causes the platform to be oriented in a way such that the platform longitudinal axis aligns itself with the wind. 
Secondly, as is also shown in FIG. 3(b), whenever the horizontal component of the aerostat longitudinal axis is not directed towards the platform, the presence of spatially-separated forward/aft and left/right tether attachment points result in a moment that drives the aerostat to align itself with the platform longitudinal axis. 
 Given that (a) the platform longitudinal axis is passively driven to align itself with the wind as a result of the pivot axis location and (b); given that the aerostat is passively driven to align itself with the platform longitudinal axis, it is apparent that the judicious choice of lead off points, as described previously, creates the tendency for the aerostat to passively align itself with the wind and conversely 
The range of wind conditions in which the aerostat can be safely docked is further enlarged by allowing the platform 112 to rotate to align with the wind direction. Rotation of the platform ensures the wind is never incident on the aerostat at a high yaw angle. Rotation of the platform may be achieved by some combination of motorized actuation of the platform and aerodynamic moment of the aerostat about the pivot. In an embodiment in which the aerostat system passively aligns with the wind direction, the aerostat center of pressure (CP) is substantially aft of the platform pivot (P), in the docked configuration. As shown in FIGS. 5(b) and 5(c), the further the separation between CP and P, the stronger the passive aligning moment will be.

Response to Arguments
Applicant's arguments filed 4/27/21 have been fully considered but they are not persuasive in that the Glass reference, as described above, discloses all the claimed features of applicant’s claimed invention, especially an actuator platform (112) having at least two actuators employed to provide at least two respective control variables; referring to the Detailed Description, see (paras 11, 38 and 39 describing translational control) and (paras 26 and 54 describing rotational control).  Further, a control unit is disclosed and described in paragraphs (23 and 59).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P ELLIS whose telephone number is (571)272-6914.  The examiner can normally be reached on normal business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Collins can be reached on 571.272.6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-









/CHRISTOPHER P ELLIS/Primary Examiner, Art Unit 3644